FILED
                            NOT FOR PUBLICATION                             JUN 03 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



WILBERFORCE KIGUNDU,                             No. 05-76749

              Petitioner,                        Agency No. A029-557-466

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted April 12, 2010
                            San Francisco, California

Before: SCHROEDER and N.R. SMITH, Circuit Judges, and MOODY, District
Judge.**

       Wilberforce Kigundu, a native and citizen of Uganda, petitions for review of

an order of the Board of Immigration Appeals (“BIA”) affirming, without opinion,

an immigration judge’s (“IJ”) denial of Kigundu’s application for asylum,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable James Maxwell Moody, Senior United States District
Judge for the District of Arkansas, sitting by designation.
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Kigundu argues the BIA

and IJ erred in denying his asylum application because he adequately established

through his own testimony that he has a well-founded fear of future persecution on

account of an imputed political opinion that, as a member of the national boxing

team, he supported the regime of former president Milton Obote.

      Kigundu established, through his own credible testimony, that he has a

subjective fear of future persecution on account of his imputed political opinion.

See Ahmed v. Keisler, 504 F.3d 1183, 1192 (9th Cir. 2007). The IJ, however,

found that Kigundu’s fear of future persecution was not objectively reasonable

because it was largely speculative and based on hearsay. The IJ’s conclusion is

supported by substantial evidence, as the record does not compel a contrary result.

See Gormley v. Ashcroft, 364 F.3d 1172, 1176 (9th Cir. 2004).

      Kigundu made no showing that he “is at particular risk” of suffering

persecution if he returns to Uganda because of his perceived association with the

Obote regime. Mgoian v. INS, 184 F.3d 1029, 1035 (9th Cir. 1999) (quoting

Kotasz v. INS, 31 F.3d 847, 852 (9th Cir. 1994)). He provided no objective support

for his belief that the Museveni regime, which succeeded Obote’s regime, was

arresting and interrogating members of the national boxing team when he left


                                          2
Uganda in 1988. Kigundu identified only one member of the boxing team who had

been arrested, and admitted he did not know whether that person’s arrest was

related to his membership on the boxing team. Although both the Department of

State country report and the Human Rights Watch report included in the record

reveal that Uganda has a relatively weak human rights record, neither discusses

any persecution of individuals who were formerly associated in any way with the

Obote regime.

      Kigundu makes no argument concerning the BIA’s and IJ’s denial of his

claims for withholding of removal and protection under CAT and has therefore

waived his right to challenge the denial of those forms of relief. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996).

      Petition for review DENIED.




                                          3